Citation Nr: 1639777	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by fatigue.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

4.  Entitlement to service connection for cyclic vomiting syndrome.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for fibrous growth of the uterus.
7.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

8.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

9.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

10.  Entitlement to service connection for left ear hearing loss.

11.  Entitlement to an initial rating in excess of 10 percent for right knee meniscal sprain, status post-surgery.

12.  Entitlement to an initial rating in excess of 10 percent for right hip trochanteric bursitis.

13.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to April 27, 1973, and from April 30, 1973, to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, September 2009, November 2008, and October 2011 rating decisions of the VA Regional Office (RO) in Houston, Texas.  

In June 2012 and October 2014, the Veteran testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of the hearings have been associated with the claims file.  

In February 2015, the Board reopened the issues of service connection for a psychiatric disorder and for a disorder manifested by fatigue; dismissed the Veteran's withdrawn claims of service connection for an abnormal Pap smear and for an initial compensable rating for right knee scar; and denied service connection for gastroesophageal reflux disease (GERD).  The reopened issues, the remaining issues on appeal, and entitlement to recognition of the Veteran's daughter, F.T., as a helpless child were remanded to obtain additional records and to afford the Veteran VA examinations.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand development, in a November 2015 rating decision, the RO granted service connection for depressive disorder as well as permanent incapacity for self-support for the Veteran's daughter, F.T.  Consequently, those issues are no longer on appeal.  

Additionally, despite the Board denying service connection for GERD, the RO proceeded to readjudicate that issue in a November 2015 supplemental statement of the case (SSOC).  A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  Therefore, despite the RO's readjudication of that issue, in light of the final Board decision in February 2015, the Board concludes that service connection for GERD is not on appeal.  

The increased rating issues as well as entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a disorder manifested by fatigue at any time since filing her claim for compensation.

2.  The Veteran's congenital low back disorder, currently diagnosed as a bony defect involving posterior element of S1, did not incur an additional disability due to aggravation by a superimposed injury during active duty service.

3.  A left knee disorder was not present during service, arthritis was not manifest within one year of discharge from service, and a left knee disorder did not develop as a result of any incident during service, including the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

4.  The Veteran has not had cyclic vomiting syndrome at any time since filing her claim for compensation.

5.  A thyroid disorder was not present during the Veteran's service and did not develop as a result of any incident during service.

6.  A fibrous growth of the uterus was not present during the Veteran's service and did not develop as a result of any incident during service.

7.  A left hip disorder was not present during the Veteran's service and did not develop as a result of any incident during service, including the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

8.  A left ankle disorder was not present during the Veteran's service and did not develop as a result of any incident during service, including the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

9.  A left foot disorder was not present during the Veteran's service and did not develop as a result of any incident during service, including the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.

10.  Left ear hearing loss was not present during the Veteran's service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.



CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A low back disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  A left knee disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  Cyclic vomiting syndrome was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  A thyroid disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6.  A fibrous growth of the uterus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  A left hip disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

8.  A left ankle disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

9.  A left foot disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

10.  Left ear hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in December 2006, October 2007, February 2008, July 2009, August 2010, and January 2011 regarding the type of evidence necessary to establish her claims.  She was instructed on how to establish service connection, on both direct and secondary bases.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records and also secured examinations in furtherance of her claims.  Pertinent fee-based and VA examinations were obtained in October 2006, December 2006, September 2008, September 2011, July 2015, and August 2015; an addendum opinion was obtained in October 2015.  38 C.F.R. § 3.159(c)(4).  The fee-based and VA examinations along with the addendum opinion obtained in this case are collectively sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §  1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis and sensorineural hearing loss) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis and sensorineural hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service.  38 C.F.R. § 3.303.  Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 24  (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Disorder Manifested by Fatigue

The Veteran's STRs do not contain any diagnosis of any disorder manifested by fatigue.  Her March 1970 enlistment examination revealed all clinically normal systems.  In her report of medical history, she denied all pertinent symptoms, including frequent trouble sleeping.  Her March 1973 and September 1974 separation examinations again revealed all clinically normal systems.  She continued to deny all pertinent symptoms, including frequent trouble sleeping, in her September 1974 report of medical history.  There are no complaints of fatigue in her STRs.

Post-service treatment records include a November 2002 record showing a diagnosis of fatigue.  An August 2005 record shows that fatigue was in the Veteran's medical problems list.  

At the Veteran's June 2012 DRO hearing, she testified that she believed her fatigue was connected to her depression and to her thyroid disorder.  June 2012 Hearing Transcript (H.T.) at 21.  The Veteran's testimony at her October 2014 hearing suggests that she had fatigue related to hypothyroidism.  October 2014 Hearing Transcript (T.) at 24.  

The Veteran was provided a VA examination in July 2015.  The examiner reported that the Veteran did not now have or had ever been diagnosed with chronic fatigue syndrome.  The Veteran stated that she had fatigue she thought was due to depression or thyroid problems.  The examiner opined that there was no current diagnosis of chronic fatigue syndrome because although the Veteran had symptoms, there was no objective documented medical evidence of pathology.  The examiner noted that because there was no current diagnosis, no opinion regarding the etiology was warranted.  

Based on a review of the evidence, the Board concludes that service connection for a disorder manifested by fatigue is denied.  Although the Veteran has reported having fatigue, and post-service treatment records reflect fatigue, a chronic disorder manifested by fatigue has not been shown at any time since the claim for service connection.  The Veteran reported to the VA examiner that she believed fatigue was related to depression and hyperthyroidism.  The Board observes that the Veteran is currently service-connected for depressive disorder.  To the extent that her fatigue is related to a thyroid disorder, for the reasons set forth below, the Board is denying service connection for that issue.  In this case, the examiner specifically opined that there was no objective documented medical evidence of pathology.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed. 

The Veteran is competent to report having fatigue.  However, the VA examiner's opinion shows that the Veteran does not have a disorder manifested by fatigue.  As the VA examiner had the opportunity to interview and examine the Veteran, as well as review of her records, the Board accords the examiner's opinion that the Veteran does not have a disorder manifest by fatigue great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of a disorder manifested by fatigue falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for fatigue in September 2010 has a disorder manifested by fatigue been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a disorder manifested by fatigue.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a disorder manifested by fatigue is denied.  See 38 U.S.C.A §5107 (West 2014).


	2.  Low Back Disorder

The Veteran's March 1970 enlistment examination revealed a clinically normal spine.  In her report of medical history, she denied symptoms of swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and back trouble of any kind.  A March 1973 separation examination again revealed a clinically normal spine.  A February 1974 record shows that the Veteran complained of low back pain among other symptoms; the diagnosis was endometritis.  A March 1974 record shows that the Veteran again had back pain among other symptoms; she was diagnosed with a urinary tract infection.  The Veteran reported back pain along with other symptoms in June 1974 and was diagnosed with questionable gastroenteritis.  Her September 1974 separation examination again showed a clinically normal spine.  The Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity; and recurrent back pain in her report of medical history.  The Veteran was seen twice for her back in October 1974; she was diagnosed with a low back strain.  A November 1974 record shows that the Veteran had right lower leg pain.  She reported that her back pain was gone.  

The earliest evidence of any post-service complaints is in October 1997.  Treatment records at that time show that the Veteran incurred an acute lumbar strain in a motor vehicle accident.  The Veteran was in another car accident in February 1999; the diagnosis was multiple contusions.  The Veteran fell in February 2006 when her right knee went out.  Treatment records pertaining to that injury do not show low back complaints.  A June 2006 letter concerning that injury shows that the Veteran had a sore upper back as well as other sore areas, but not specifically her lower back.  None of the Veteran's treatment records contain any opinion relating a low back disorder to her military service.  They also do not show any low back complaints dating back to service.  

The Veteran was provided a VA examination in December 2006.  The examiner reported the Veteran's pertinent STRs.  The examiner noted that from October through December 1974, there was no other indication that the Veteran had problems with her back.  The examiner noted that after service, the first indication that the Veteran had back problems was the December 1997 motor vehicle accident.  The examiner noted the accident in February 1999.  The Veteran reported having five motor vehicle accidents but that it was her "speculation and belief" that none of the accidents caused any of her problems.  The examiner noted that, initially, the Veteran denied any post-service injuries to her low back.  The Veteran was diagnosed with congenital bony defect involving posterior element of S1.  The examiner reported that there was no clinical significant abnormal musculoskeletal pathology found on clinical examination.  

The examiner opined that the after careful review of the Veteran's claims file, they could not find a specific nexus regarding chronicity of back problem on active duty service.  The examiner noted that her case file alluded to and indicated nonspecific atraumatic complaints, which were subjective.  The examiner observed that after separation from service in 1974, there was no other indication in the case file until 1997 of specific musculoskeletal complaint.  The examiner noted that the motor vehicle accidents initiated the acute onset of low back pain in 1997.  The examiner opined that the Veteran's back condition presently diagnosed as a congenital defect was not due to service because based on law, congenital or acquired defects were not service-connected.  The examiner opined that the Veteran did not establish a chronicity of back pain on active duty.  

At her 2012 hearing, the Veteran testified that her service-connected right knee disability was affecting her back.  T. at 8.  The Veteran testified that her back did not bother her until after the 2006 fall.  Id. at 24.

At a VA examination in August 2015, the Veteran was diagnosed with congenital bony defect involving the posterior element of the S1.  The Veteran reported low back pain since 1973.  She reported a fall in 2006 and her back getting worse.  The examiner noted that imaging in 2006 revealed a congenital bony defect involving the posterior element of the S1.  The examiner opined that it was more likely than not that the low back disorder diagnosed was a congenital abnormality; a defect.  The examiner reported that no superimposed injury was identified.  The examiner noted that the STRs might show a lumbar strain in 1974, but any back problem today was less likely than not related to that injury.  The examiner opined that low back strains in general were not chronic in nature.  The examiner also opined that the Veteran's low back was less likely than not aggravated beyond its natural progression by the service-connected right knee, right foot, and right hip disabilities.  

Based on a review of the evidence, the Board concludes that service connection for a low back disorder is not warranted.  Although the Veteran currently has a low back disorder, the evidence shows fails to show that it is related to her military service, to include being secondary to her service-connected right knee, right foot, and/or right hip disabilities. 

The only low back disorder currently diagnosed is a congenital defect involving the posterior element of the S1.  As noted above, congenital or developmental defects are not considered to be diseases or injuries within the meaning of VA laws governing the award of service connection for diseases and injuries related to service absent a superimposed injury or disease.  In this case, the evidence fails to show a superimposed injury or disease incurred during the Veteran's military service.  While the Veteran was diagnosed with a strain in October 1974, no injury was reported.  The only medical opinion of record regarding a superimposed injury, that of the August 2015 examiner, shows that there was no such injury and that any currently diagnosed disorder is not related to the strain during service.  As the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence of record, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has identified any superimposed injury or disease.  Consequently, absent a superimposed injury or disease, service connection cannot be granted for a congenital defect.  

The Board acknowledges that the Veteran contends that the 2006 fall because her service-connected right knee gave out injured her low back.  However, as discussed above, the only diagnosed disorder is a congenital defect.  Service connection can only be granted if there is a superimposed injury during service.  In this case, the Board has determined that there was no superimposed injury during service.  No medical professional has provided any opinion indicating that the Veteran has an additional low back disorder other than the congenital defect that is related to a service-connected disability.  The evidence fails to show that the Veteran's service-connected right knee, right foot, and/or right hip disabilities either caused or aggravates a low back disorder.  The only medical opinion of record, that of the 2015 VA examiner, shows that the Veteran's low back congenital abnormality is not related to her service-connected right knee, right foot, and right hip disabilities.  

The overall evidence of record weighs against a finding of a low back disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a low back disorder and her active duty, to include being secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, service connection for a low back disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a low back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  As such, her own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.  See 38 U.S.C.A §5107.    


	3.  Left Knee Disorder

The Veteran's March 1970 enlistment examination revealed clinically normal lower extremities.  In her report of medical history, she denied symptoms of swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and "trick" or locked knee.  Her March 1973 and September 1974 separation examinations again showed clinically normal lower extremities.  In the September 1974 report of medical history, the Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint or other deformity; and "trick" or locked knee.  The Veteran's STRs are silent for any left knee complaints.   

Post-service treatment records include May 2006 X-rays, which showed decrease in the medial compartment bilaterally and no other deformities.  None of the Veteran's treatment records include any opinion relating any left knee complaints to her military service or to her service-connected right lower extremity disabilities.  They also do not show that the Veteran reported having left knee complaints dating back to her military service.  

The Veteran was provided a VA examination in September 2011.  She reported left knee pain that was gradual over many years.  The diagnosis was slight degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee condition was not caused by or a result of her service-connected right knee and/or right hip condition.  The rationale was that there was no specific injury or documentation of problems in the left entire leg.  

At the June 2012 hearing, the Veteran testified that she felt that her left knee condition developed as a result of her right knee.  H.T. at 14.  She reported that the manner in which she walked because of her right knee put undue strain on her other joints.  Id. at 15.  The Veteran did not testify about having left knee problems in service.  Similarly, the Veteran's testimony at her 2014 hearing shows that she believed that her left knee was secondary to her right knee.  T. at 8.  Again, she did not testify about her left knee being directly related to her military service.  

At an August 2015 VA examination, the Veteran was diagnosed with knee joint osteoarthritis.  In describing the history of the Veteran's knee condition, the Veteran discussed having a right knee meniscal tear with repairs beginning in the 1970s and that her knees now hurt daily.  The initial opinion was that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had left knee pain while in service and currently had symptoms associated with that condition.  The examiner further opined that the Veteran's claimed condition was not aggravated by her service-connected right lower extremity conditions.  The examiner reported that based on review of the STRs, physical exam/history and their clinical experience, the Veteran's claimed left knee disorder was less likely than not aggravated beyond its natural progression by the service-connected right knee, right foot, and right hip disabilities.  The examiner reported that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  

An additional medical opinion was obtained in October 2015.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the STRs were silent for degenerative arthritis of the left knee.  The examiner reported that there was no objective medical evidence of degenerative arthritis of the left knee in the years proximal to service.  The examiner noted that the degenerative arthritis evidenced on X-ray dated May 2006, which was 42 years after separation from military service.  The examiner opined that degenerative arthritis was a gradual, progressive condition of senescence and genetics.  The examiner concluded that, therefore, the condition was less likely than not caused by or incurred in active duty military service. 

The examiner also opined that it was less likely proximately due to or aggravated by the Veteran's service-connected condition.  The examiner reported that the previously diagnosed right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis did not cause the Veteran to have any significant physical deformity, ankylosis of the major joints (i.e. ankle, knees or hips), neurologic impairment, or severe gait dysfunction; and was, therefore, not a causative factor of the degenerative arthritis of the left knee.  The examiner reported that current medical literature did not recognize right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis, or other conditions of the right knee, foot, toes, and/or hip, as a causative factor for developing degenerative arthritis of the left knee. The examiner concluded that, therefore, the claimed condition of degenerative arthritis of the left knee was less likely than not proximately due to or aggravated by the Veteran's service connected conditions of right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis.

Based on a review of the evidence, the Board concludes that service connection for a left knee disorder is not warranted.  Although the Veteran has been currently diagnosed with a left knee disorder, the evidence fails to show that it is related to her military service, to include being secondary to her service-connected right knee, right foot, and/or right hip disabilities.  

Regarding service connection on a direct basis, the Veteran's STRs are silent for any left knee complaints.  As discussed above, her 1973 and 1974 separation examinations revealed clinically normal lower extremities; no left knee complaints were made and no disorder was diagnosed.  The Veteran denied all pertinent symptomatology in her 1974 report of medical history.  The Veteran's own testimony at her hearings shows that she reported that her left knee was secondary to her right lower extremity disabilities; she did not report any in-service event, injury, or disease to her left knee.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed left knee disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current disorder began during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The October 2015 medical opinion shows that the Veteran's degenerative arthritis is not related to her military service.  As this opinion was formed after reviewing the evidence, including the August 2015 physical examination, and is supported by a rationale, the Board accords it great probative value.  The Board acknowledges that the August 2015 examiner provided a positive nexus opinion.  However, the rationale for such opinion is not consistent with the evidence of record.  The examiner's rationale was that the Veteran had left knee pain while in service and currently had symptoms associated with that condition.  In this case, the Veteran's STRs are silent for any left knee complaints, including her separation examinations discussed above; the Veteran's own testimony at her hearings did not reference left knee problems in service; her post-service treatment records do not show reports of ongoing left knee symptomatology dating back to service; and the August 2015 examination report itself does not show that the Veteran reported having left knee symptomatology during service.  Consequently, the Board accords this opinion less probative value than the October 2015 examiner's opinion.

In this case, the first evidence of any arthritis is not until 2006.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of arthritis complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of left knee degenerative joint disease and osteoarthritis is itself evidence which tends to show that left knee degenerative joint disease and osteoarthritis did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected right lower extremity disabilities either caused or aggravates a left knee disorder.  No medical professional has provided any such opinion.  The Board acknowledges the Veteran's testimony that her right knee disabilities affect her gait, resulting in her current left knee disorder.  However, the opinions of the 2015 examiners collectively show that the Veteran's right lower extremity disabilities did not cause or aggravate her left knee disorder.  These opinions are uncontradicted and are both supported by rationales.  Consequently, the Board accords these opinions great probative value.  As such, the evidence does not support a finding of secondary service connection.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  As already discussed above, the 1973 and 1974 separation examinations were silent for any left knee complaints, and the Veteran specifically denied any pertinent symptomatology in her 1974 report of medical history.  The Veteran's hearing testimonies do not reflect a continuity of symptomatology.  Additionally, none of her treatment records have indicated a continuity of symptomatology following her military service.  Therefore, the Board concludes that the evidence fails to show a continuity of arthritis symptomatology.  

The overall evidence of record weighs against a finding of a left knee disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a left knee disorder and her active duty, to include being secondary to the service-connected right knee, right foot, and/or right hip disabilities, service connection for a left knee disorder, to include as secondary to the service-connected right knee, right foot, and/or right hip disabilities, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.  See 38 U.S.C.A §5107.    

      4.  Cyclic Vomiting Syndrome

The Veteran's March 1970 enlistment examination revealed all clinically normal systems.  In her report of medical history, she denied all pertinent symptoms, including stomach trouble.  A January 1971 record shows that the Veteran vomited and had diarrhea.  A March 1973 separation examination revealed all clinically normal systems.  The Veteran complained of nausea in January 1974; she was diagnosed with probable viral enteritis.  The Veteran reported stomach pain in June 1974 and was diagnosed with questionable gastroenteritis.  Her September 1974 separation examination again showed all clinically normal systems.  The Veteran continued to deny all pertinent symptoms, including stomach trouble, in her report of medical history.  The Veteran complained of nausea, vomiting, and diarrhea in October 1974.  Her STRs contain no diagnosis of cyclic vomiting syndrome.
Post-service treatment records include a March 2005 record in which the Veteran reported vomiting.  She reported that she thought she had the same diagnosis as her daughter (cyclical vomiting syndrome).  While treatment records for the Veteran's child confirm that she has been diagnosed with cyclic vomiting syndrome, there are no records showing such diagnosis pertaining to the Veteran.  

At her June 2012 DRO hearing, the Veteran testified that cyclic vomiting syndrome was hereditary and that she was diagnosed with such due to her daughter being diagnosed.  H.T. at 17.

The Veteran was afforded a VA examination in July 2015.  The examiner noted that the Veteran had various episodes of vomiting, some due to viral illness, upper respiratory infections, or urinary tract infections.  No diagnosis of cyclic vomiting syndrome was made.  The examiner opined that the diagnosis associated with the vomiting was GERD and hiatal hernia.  The examiner reported that the Veteran was not diagnosed with cyclical vomiting syndrome, but stated that her daughter had it.

Based on a review of the evidence, the Board concludes that service connection for cyclic vomiting syndrome is denied.  Although the Veteran has reported vomiting, no diagnosis other than GERD and a hiatal hernia has been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of cyclic vomiting syndrome at any time during the appeal period. 

The Veteran is competent to report her symptoms.  However, notwithstanding the Veteran's contentions, the evidence of record does not show a diagnosis of cyclic vomiting syndrome.  Rather, as discussed above, the July 2015 examiner related the Veteran's symptoms to her GERD and hiatal hernia.  The Board has already denied service connection for GERD; the Veteran did not appeal that decision.  As the VA examiner had the opportunity to interview and examine the Veteran, as well as review of her records, the Board accords the examiner's opinion that the Veteran does not have cyclic vomiting syndrome great probative value.  There is no medical evidence of record to indicate that the Veteran has cyclic vomiting syndrome. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of cyclic vomiting syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for cyclic vomiting syndrome in August 2010 has such diagnosis been shown.  See Brammer at 225; see also McClain at 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cyclic vomiting syndrome.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cyclic vomiting syndrome is denied.  See 38 U.S.C.A §5107.

	5.  Thyroid Disorder

The Veteran's March 1970 enlistment examination revealed all clinically normal systems.  In her report of medical history, she denied all pertinent symptoms.  A January 1972 record shows that the Veteran had low cholesterol, obesity, and hair changes.  The weight changes were reported to have developed recently.  The Veteran's thyroid gland was reported to be normal in size.  Her clinical condition was reported to be euthyroid.  Her thyroid levels were tested.  The T3 index was 1.16 and the T4 index was reported as quantity not sufficient.  Her March 1973 and September 1974 separation examinations again showed all clinically normal pertinent systems.  In the September 1974 report of medical history, the Veteran continued to deny all pertinent symptoms in her report of medical history aside from having recent gain or loss of weight.  
Post-service medical records show a diagnosis of a thyroid disorder beginning in April 1989.  The April 1989 record shows that the Veteran reportedly had a history of hypothyroidism for six to seven years.  It does not indicate that testing confirming the diagnosis was done at that time.  None of her records contain any opinion relating the onset as being during the Veteran's military service or being otherwise related to her military service.

The Veteran testified at her 2012 hearing that she had an abnormal thyroid during service.  H.T. at 17.

At a VA examination in July 2015, the Veteran was diagnosed with hypothyroidism.  The Veteran reported the thyroid test in service and that the sample was quantity insufficient.  She reported that she was later told that that sample revealed hypothyroidism.  The examiner reported that laboratory results in November 2002 showed that her levels were within normal limits.  The examiner also reported that laboratory results in May 2003 gave two values with same collection time and date; one was within normal limits and that other was slightly elevated.  The examiner reported that a review of pharmacy records shows that the earliest documented issue of synthoid was in 2003.  The examiner reported that the above review was unclear on January 1972 test because there was not enough sample to give accurate results; however, at the next test available on current review in 2002 was within normal limits at that time.  The examiner reported that it was the 2003 results that showed slight elevation in thyroid levels.

The examiner opined that they Veteran's thyroid disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner again reported the laboratory results in 1972, 2002, and 2003.  The examiner noted that as the 1972 results showed quantity not sufficient, they were not necessarily accurate.  The examiner reported that, furthermore, no thyroid test results were available until 2002 at which time her thyroid function was normal without evidence of synthoid use, so she did not have hypothyroidism as of 2002.  The examiner opined that based on the 2003 results showing slight hypothyroidism as well as the pharmacy records showing that she was issued synthoid to treat hypothyroidism, the date of diagnosis was May 2003.  The examiner concluded that it was less likely than not that any diagnosed thyroid disorder was directly related to the Veteran's military service.  

Based on a review of the evidence, the Board concludes that service connection for a thyroid disorder is not warranted.  Although the evidence shows that the Veteran underwent thyroid testing during service, and has been diagnosed during this appeal with hypothyroidism, it does not show that a thyroid disorder is related to her military service.

Although the Veteran's STRs show that testing was done, the evidence fails to show that the onset of the Veteran's current thyroid disorder was during her military service.  As reported by the 2015 examiner, as the quantity was not sufficient, the 1972 results were not necessarily accurate.  As discussed above, the Veteran's 1973 and 1974 separation examinations did not show a diagnosis of any thyroid disorder.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed thyroid disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current thyroid disorder began during service.  See Curry at 68.  

The only medical opinion of record, that of the 2015 examiner, shows that the Veteran's hypothyroidism is not related to her military service.  As the negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and is supported by a rationale, the Board accords it great probative value.  It is also uncontradicted.  In finding that this opinion has great probative value, the Board acknowledges that the examiner did not address the 1989 record showing a diagnosis of hypothyroidism with the Veteran's report of having a history for six to seven years.  However, as discussed by the examiner, laboratory results were normal in 2002.  Even considering a diagnosis in 1989, such occurred more than one decade after the Veteran was separated from service.  No medical professional has provided any opinion indicating that currently diagnosed hypothyroidism is related to the Veteran's military service.  
In this case, the first evidence of hypothyroidism is not until at least 1989, although testing confirming such as per the VA examiner's opinion is not until 2003.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of hypothyroidism complaints, symptoms, for a decade between the Veteran's military service and the earliest evidence of a diagnosis of hypothyroidism is itself evidence which tends to show that hypothyroidism did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of a thyroid disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a thyroid disorder and her active duty, service connection for a thyroid disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a thyroid disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a thyroid disorder and the Veteran's active duty, service connection for a thyroid disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a thyroid disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a thyroid disorder is denied.  See 38 U.S.C.A §5107.  


	6.  Fibrous Growth of the Uterus
      
The Veteran's March 1970 enlistment examination revealed all clinically normal systems.  In her report of medical history, she denied all pertinent symptoms.  An April 1971 record reveals a diagnosis of pelvic inflammatory disease.  A March 1973 separation examination again revealed all clinically normal pertinent systems.  A February 1974 record shows that the Veteran had a purulent discharge from the uterus and cervix.  She was diagnosed with endometritis.  Her September 1974 separation examination again showed all clinically normal pertinent systems.  The Veteran continued to deny all pertinent symptoms in her report of medical history.  Her STRs contain no diagnosis of any fibrous growth of the uterus.  

Post-service medical records include a November 2009 record showing that an October 2009 pelvic ultrasound showed a fibroid.  None of her records contain any opinion relating the onset as being during the Veteran's military service or being otherwise related to her military service.

The Veteran testified at her 2012 hearing that she had gynecological problems during service.  H.T. at 19-21.

The Veteran was provided a VA examination in July 2015.  She was diagnosed with a uterine fibroid with an onset of October 2009.  The examiner noted that the Veteran had an abnormal pap smear during service.  [The Board notes that the Veteran previously withdrew her claim for service connection for an abnormal pap smear.]  The examiner also noted that the Veteran was treated for a urinary tract infection during service and that her separation examination was normal.  The examiner reported that review of the Veteran's post-service treatment records were silent for gynecology visits until 2001 during which it was documented that her last menses was in 1999 and no abnormalities were noted.  The examiner reported the 2009 diagnosis.  

The examiner opined that the claimed condition was likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner again reported the Veteran's STRs and the lack of gynecology visits until 2001, with the diagnosis of a fibroid not until 2009.  The examiner discussed a medical article regarding uterine fibroids.  The article shows that the epidemiology of leiomyomas paralleled the ontogeny and life cycle changes of the reproductive hormones estrogen and progesterone.  The article shows that although the growth of fibroids was responsive to gonadal steroids, those hormones were not necessarily responsible for the genesis of the tumors.  The examiner noted that review showed documentation that the Veteran was not aware of having uterine fibroids and had not had any symptoms requiring pelvic ultrasound.  The examiner noted that the ultrasound was done due to her family history of ovarian cancer and the uterine fibroid was found incidentally in 2009.  The examiner concluded that, therefore, it was less likely than not that any uterine fibroid was directly related to the Veteran's military service. 

Based on a review of the evidence, the Board concludes that service connection for a fibrous growth of the uterus is not warranted.  Although the evidence shows that the Veteran had gynecological problems during service, and has been diagnosed during this appeal with a uterine fibroid, it does not show that a fibrous growth of the uterus is related to her military service.

While the Veteran's STRs show diagnoses of pelvic inflammatory disease and endometritis, the evidence fails to show that the onset of the Veteran's current fibrous growth of the uterus was during her military service.  As discussed above, the Veteran's 1973 and 1974 separation examinations revealed all normal systems.  None of the Veteran's treatment records contain any opinion relating any currently diagnosed fibrous growth of the uterus as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current fibrous growth of the uterus began during service.  See Curry at 68.  

The only medical opinion of record, that of the 2015 examiner, shows that the Veteran's fibrous growth of the uterus is not related to her military service.  As the negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and is supported by a rationale, the Board accords it great probative value.  It is also uncontradicted.    

In this case, the first evidence of fibrous growth of the uterus is not until 2009.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of fibrous growth of the uterus complaints, symptoms, for over three decades between the Veteran's military service and the earliest evidence of a diagnosis of a fibrous growth of the uterus is itself evidence which tends to show that a fibrous growth of the uterus did not have its onset in service or for many years thereafter.

The overall evidence of record weighs against a finding of a fibrous growth of the uterus being associated with the Veteran's active duty.  Without competent evidence of an association between a fibrous growth of the uterus and her active duty, service connection for a fibrous growth of the uterus is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a fibrous growth of the uterus falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a fibrous growth of the uterus and the Veteran's active duty, service connection for a fibrous growth of the uterus is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a fibrous growth of the uterus.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a fibrous growth of the uterus is denied.  See 38 U.S.C.A §5107.  

	7.  Left Hip Disorder

The Veteran's March 1970 enlistment examination revealed clinically normal lower extremities.  In her report of medical history, she denied symptoms of swollen or painful joints; arthritis or rheumatism; and bone, joint or other deformity.  Her March 1973 and September 1974 separation examinations again showed clinically normal lower extremities.  In the September 1974 report of medical history, the Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  The Veteran's STRs are silent for any left hip complaints.   

Post-service treatment records include records pertaining to the February 2006 fall in which the Veteran reported "soreness" in her left hip.  X-rays in February 2006 were normal.  A March 2006 record shows that the Veteran had severe pain in both hips.  An October 2006 record indicates that the Veteran had full, painless range of motion of her left hip.  No left hip disorder was diagnosed.  None of the Veteran's treatment records include any opinion relating any left hip complaints to her military service or to her service-connected right lower extremity disabilities.  They also do not show that the Veteran reported any left hip symptomatology as a result of her military service.  

The Veteran was provided a VA examination in September 2011.  She reported left hip pain that began over ten years ago with gradual onset.  The diagnosis was chronic hip strain.  The examiner opined that the Veteran's left hip condition was not caused by or a result of her service-connected right knee and/or right hip condition.  The rationale was that there was no specific injury or documentation of problems in the left entire leg.  

At her 2012 hearing, the Veteran testified that her left hip disorder was secondary to her right hip and knee disabilities.  H.T. at 14-15.  Her testimony at the 2014 hearing shows that she believed that her left hip was "definitely associated" with her right hip.  T. at 8.

At an August 2015 VA examination, no diagnosis for the left hip was rendered.  The Veteran reported left hip pain since 2006, status post the fall.  The examiner opined that there was no pathology to render a diagnosis for the left hip.  The examiner further opined that the Veteran's claimed condition was not aggravated by her service-connected right lower extremity conditions.  The examiner reported that based on review of the STRs, physical exam/history and their clinical experience, the Veteran's claimed left hip disorder was less likely than not aggravated beyond its natural progression by the service-connected right knee, right foot, and right hip disabilities.  The examiner reported that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  

Based on a review of the evidence, the Board concludes that service connection for a left hip disorder is not warranted.  Although the Veteran was diagnosed during this appeal with a strain, the evidence fails to show that it is related to her military service, to include being secondary to her service-connected right knee, right foot, and/or right hip disabilities.  

Regarding service connection on a direct basis, the Veteran's STRs are silent for any left hip complaints.  As discussed above, her 1973 and 1974 separation examinations revealed clinically normal lower extremities; no left hip complaints were made and no disorder was diagnosed.  The Veteran denied all pertinent symptomatology in her 1974 report of medical history.  The Veteran's own testimony at her hearings show that she reported that her left hip was secondary to her right lower extremity disabilities; she did not report any in-service event, injury, or disease to her left hip.  The Veteran has not contended that a left hip disorder is directly related to her military service.  None of the Veteran's treatment records contain any opinion relating any diagnosed left hip disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any left hip disorder began during service.  See Curry at 68.  

The first evidence of any diagnosed left hip disorder is not until 2011 when she was diagnosed with a strain.  As noted above, X-rays following the 2006 fall were normal.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left hip complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of a left hip disorder is itself evidence which tends to show that a left hip disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected right lower extremity disabilities either caused or aggravates the diagnosed left hip strain.  No medical professional has provided any opinion that the Veteran's left hip strain is either caused or aggravated by her service-connected right knee, right foot, and/or right hip disabilities.  The only medical opinion of record, that of the August 2015 examiner, shows that the Veteran's claimed left hip disorder was less likely than not aggravated beyond its natural progression.  While the examiner did not specifically opine that the Veteran's right lower extremity disabilities did not cause a left hip disorder, the examiner's rationale was that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  Consequently, the examiner's opinion supports a finding that the Veteran's right lower extremity disabilities did not cause her claimed left hip disorder.  The Board acknowledges the Veteran's testimony that her right lower extremity disabilities affect her gait, resulting in a current left hip disorder.  The Board also acknowledges that the Veteran had left hip pain after falling when her right knee gave out in 2006.  However, there are no medical opinions of record relating a left hip strain to her right lower extremity disabilities.  

The overall evidence of record weighs against a finding of a left hip disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a left hip disorder and her active duty, to include being secondary to the service-connected right knee, right foot, and/or right hip disabilities, service connection for a left hip disorder, to include as secondary to the service-connected right knee, right foot, and/or right hip disabilities, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left hip disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left hip disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.  See 38 U.S.C.A §5107.    

	8.  Left Ankle Disorder

The Veteran's March 1970 enlistment examination revealed clinically normal lower extremities.  In her report of medical history, she denied symptoms of swollen or painful joints; arthritis or rheumatism; and bone, joint or other deformity.  Her March 1973 and September 1974 separation examinations again showed clinically normal lower extremities.  In the September 1974 report of medical history, the Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism or bursitis; and bone, joint or other deformity.  The Veteran's STRs are silent for any left ankle complaints.   

Post-service treatment records include an August 2006 record, which shows that the Veteran complained of left ankle pain, without trauma, that began the day before.  She was diagnosed with joint pain, localized in the ankle.  It was opined to be possibly due to sprain.  None of the Veteran's treatment records include any opinion relating any left ankle complaints to her military service or to her service-connected right lower extremity disabilities.  They also do not show that the Veteran reported any left ankle symptomatology as a result of her military service.  

The Veteran was provided a VA examination in September 2011.  She reported left ankle pain with gradual onset over 20 years.  She reported that there was no injury.  The diagnosis was left ankle strain.  The examiner opined that the Veteran's left ankle condition was not caused by or a result of her service-connected right knee and/or right hip condition.  The rationale was that there was no specific injury or documentation of problems in the left entire leg.  

At her 2012 hearing, the Veteran testified that her left ankle disorder was secondary to her right hip and knee disabilities.  H.T. at 14-15.  Her testimony at the 2014 hearing shows that she believed that her left ankle disorder was the result of shifting weight because of her right foot disability.  T. at 10.

At an August 2015 VA examination, no diagnosis for the left ankle was rendered.  The examiner opined that there was no pathology to warrant a diagnosis.  The Veteran reported left ankle pain since 2000.  The examiner further opined that the Veteran's claimed condition was not aggravated by her service-connected right lower extremity conditions.  The examiner reported that based on review of the STRs, physical exam/history and their clinical experience, the Veteran's claimed left ankle disorder was less likely than not aggravated beyond its natural progression by the service-connected right knee, right foot, and right hip disabilities.  The examiner reported that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  

Based on a review of the evidence, the Board concludes that service connection for a left ankle disorder is not warranted.  Although the Veteran was diagnosed during this appeal with a strain, the evidence fails to show that it is related to her military service, to include being secondary to her service-connected right knee, right foot, and/or right hip disabilities.  

Regarding service connection on a direct basis, the Veteran's STRs are silent for any left ankle complaints.  As discussed above, her 1973 and 1974 separation examinations revealed clinically normal lower extremities; no left ankle complaints were made and no disorder was diagnosed.  The Veteran denied all pertinent symptomatology in her 1974 report of medical history.  The Veteran's own testimony at her hearings show that she reported that her left ankle was secondary to her right lower extremity disabilities; she did not report any in-service event, injury, or disease to her left ankle.  The Veteran has not contended that a left ankle disorder is directly related to her military service.  None of the Veteran's treatment records contain any opinion relating any diagnosed left ankle disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any left ankle disorder began during service.  See Curry at 68.  

The first evidence of any diagnosed left ankle disorder is not until 2011 when she was diagnosed with a strain.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left ankle complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of a left ankle disorder is itself evidence which tends to show that a left ankle disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected right lower extremity disabilities either caused or aggravates the diagnosed left ankle strain.  No medical professional has provided any opinion that the Veteran's left ankle strain is either caused or aggravated by her service-connected right knee, right foot, and/or right hip disabilities.  The only medical opinion of record, that of the August 2015 examiner, shows that the Veteran's claimed left ankle disorder was less likely than not aggravated beyond its natural progression.  While the examiner did not specifically opine that the Veteran's right lower extremity disabilities did not cause a left ankle disorder, the examiner's rationale was that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  Consequently, the examiner's opinion supports a finding that the Veteran's right lower extremity disabilities did not cause her claimed left ankle disorder.  The Board acknowledges the Veteran's testimony that her right lower extremity disabilities have resulted in a current left ankle disorder.  However, there are no medical opinions of record relating a left ankle strain to her right lower extremity disabilities.

The overall evidence of record weighs against a finding of a left ankle disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a left ankle disorder and her active duty, to include being secondary to the service-connected right knee, right foot, and/or right hip disabilities, service connection for a left ankle disorder, to include as secondary to the service-connected right knee, right foot, and/or right hip disabilities, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left ankle disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.  See 38 U.S.C.A §5107.    

      9.  Left Foot Disorder

The Veteran's March 1970 enlistment examination revealed clinically normal feet.  In her report of medical history, she denied symptoms of swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and foot trouble.  Her March 1973 and September 1974 separation examinations again showed clinically normal feet.  In the September 1974 report of medical history, the Veteran denied symptoms of swollen or painful joints; arthritis, rheumatism or bursitis; bone, joint or other deformity; and foot trouble.  The Veteran's STRs are silent for any left foot complaints.   

Post-service treatment records show that the earliest left foot complaints was in October 1997.  At that time, the Veteran complained of left heel pain for six months with no history of trauma.  She was diagnosed with plantar fasciitis.  X-rays in November 1997 showed a plantar calcaneal spur, otherwise unremarkable examination.  X-rays in July 1998 reveal that the Veteran had enthesopathy; there was no evidence of fracture, subluxation or other soft tissue abnormality.  None of the Veteran's treatment records include any opinion relating any left foot complaints to her military service or to her service-connected right lower extremity disabilities.  They also do not show that the Veteran reported any left foot symptomatology as a result of her military service.  

The Veteran was provided a VA examination in September 2011.  The diagnosis was plantar fasciitis.  The examiner opined that the Veteran's left foot condition was not caused by or a result of her service-connected right knee and/or right hip condition.  The rationale was that there was no specific injury or documentation of problems in the left entire leg.  

At her 2012 hearing, the Veteran testified that her left foot disorder was secondary to her right hip and knee disabilities.  H.T. at 14-15.  She did not testify about having left foot pain dating back to service.  Her testimony at the 2014 hearing shows that she believed that her left foot disorder was the result of shifting weight because of her right foot disability.  T. at 10.  She testified that she had the same type of pain in her left foot as she did in her service-connected right foot.  Id.  She again did not testify about having left foot pain dating back to service.  

At an August 2015 VA examination, the Veteran was diagnosed with plantar fasciitis and benign bone growth.  The Veteran reported bilateral foot pain since service.  The examiner opined that the Veteran's foot disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran had left foot pain while in service and currently had symptoms associated with that condition.  The examiner further opined that the Veteran's claimed condition was not aggravated by her service-connected right lower extremity conditions.  The examiner reported that based on review of the STRs, physical exam/history and their clinical experience, the Veteran's claimed left foot disorder was less likely than not aggravated beyond its natural progression by the service-connected right knee, right foot, and right hip disabilities.  The examiner reported that medical literature did not suggest a clear relationship between a joint disorder on one side causing problems on the opposite side.  

An additional medical opinion was obtained in October 2015.  The examiner opined that the claimed condition was less likely than not caused by the claimed in-service injury, event or illness.  The examiner noted that there was no objective evidence in the STRs of left foot plantar fasciitis and/or left foot calcaneal spur.  The examiner noted that there was no objective medical evidence of chronicity of care in STRs of left foot plantar fasciitis and/or left foot calcaneal spur.  The examiner also noted that there was no objective medical evidence of continuity of care in left foot plantar fasciitis and/or left foot calcaneal spur in the years proximal to military service.  The examiner concluded that, therefore, it was less likely than not that the Veteran's condition of left foot plantar fasciitis and/or left foot calcaneal spur was caused by or incurred in military service.

The examiner further opined that the previously diagnosed right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis did not cause the Veteran to have any significant physical deformity, ankylosis of the major joints (i.e. ankle, knees or hips), neurologic impairment, or severe gait dysfunction; and was, therefore, not a causative factor of the left foot plantar fasciitis and/or left foot calcaneal spur.  The examiner reported that there were no supporting medical records which documented causal relationship between right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis and the condition of left foot plantar fasciitis and/or left foot calcaneal spur.  The examiner opined that, based on the available medical records, it was less likely than not that the Veteran's condition of left foot plantar fasciitis and/or left foot calcaneal spur was proximately due to or aggravated by the conditions of right knee meniscal sprain and/or plantar calcaneal heel spur syndrome of the right foot with stress reaction to the second and third metatarsals and/or right hip trochanteric bursitis. 

Based on a review of the evidence, the Board concludes that service connection for a left foot disorder is not warranted.  Although the Veteran was has a current diagnosis of plantar fasciitis and a calcaneal spur, the evidence fails to show that they are related to her military service, to include being secondary to her service-connected right knee, right foot, and/or right hip disabilities.  

Regarding service connection on a direct basis, the Veteran's STRs are silent for any left foot complaints.  As discussed above, her 1973 and 1974 separation examinations revealed clinically normal feet; no left foot complaints were made and no disorder was diagnosed.  The Veteran denied all pertinent symptomatology in her 1974 report of medical history.  The Veteran's own testimony at her hearings show that she reported that her left foot was secondary to her right lower extremity disabilities; she did not report any in-service event, injury, or disease to her left foot.  None of the Veteran's treatment records contain any opinion relating any diagnosed left foot disorder as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any left foot disorder began during service.  See Curry at 68.  

The October 2015 medical opinion shows that the Veteran's plantar fasciitis and benign bone growth are not related to her military service.  As this opinion was formed after reviewing the evidence, including the August 2015 physical examination, and is supported by a rationale, the Board accords it great probative value.  The Board acknowledges that the August 2015 examiner provided a positive nexus opinion.  However, the rationale for such opinion is not consistent with the evidence of record.  The examiner's rationale was that the Veteran had left foot pain while in service and currently had symptoms associated with that condition.  In this case, the Veteran's STRs are silent for any left foot complaints, including her separation examinations discussed above; the Veteran's own testimony at her hearings did not reference left foot problems in service; and her post-service treatment records do not show reports of ongoing left foot symptomatology dating back to service.  Consequently, the Board accords this opinion less probative value than the October 2015 examiner's opinion.

The first evidence of any diagnosed left foot disorder is not until 1997 when she was diagnosed with plantar fasciitis.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left foot complaints, symptoms, or findings for over two decades between the Veteran's military service and the earliest evidence of a left foot disorder is itself evidence which tends to show that a left foot disorder did not have its onset in service or for many years thereafter.

Regarding service connection on a secondary basis, the evidence fails to show that the Veteran's service-connected right lower extremity disabilities either caused or aggravates the diagnosed left foot disorders.  No medical professional has provided any opinion that the Veteran's left foot disorders are either caused or aggravated by her service-connected right knee, right foot, and/or right hip disabilities.  The only medical opinions of record, those of the August 2015and October 2015 examiners, collectively show that the Veteran's claimed left foot disorder was less likely than not aggravated beyond its natural progression.  These opinions are uncontradicted and are both supported by rationales.  Consequently, the Board accords these opinions great probative value.  As such, the evidence does not support a finding of secondary service connection.  The Board acknowledges the Veteran's testimony that her right lower extremity disabilities have resulted in a current left foot disorder.  However, there are no medical opinions of record relating a left foot disorder to her right lower extremity disabilities.

The overall evidence of record weighs against a finding of a left foot disorder being associated with the Veteran's active duty.  Without competent evidence of an association between a left foot disorder and her active duty, to include being secondary to the service-connected right knee, right foot, and/or right hip disabilities, service connection for a left foot disorder, to include as secondary to the service-connected right knee, right foot, and/or right hip disabilities, is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a left foot disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left foot disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.  See 38 U.S.C.A §5107.    
	10.  Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs include her March 1970 enlistment examination, which revealed clinically normal ears and that shows her hearing acuity in pure tone thresholds.  The Veteran had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
5
5

In her report of medical history, the Veteran denied ear trouble and hearing loss.  A March 1973 separation examination again revealed clinically normal ears.  A small perforation of her right tympanic membrane was noted.  The examination shows that she had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
XXXX
10

The Veteran's September 1974 separation examination shows that she had clinically normal ears and pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
XXXX
5

In his report of medical history, the Veteran again denied hearing loss.  She reported ear trouble; many infections in the right ear was noted.

The Veteran was afforded a fee-based examination in October 2006.  Examination revealed a left ear hearing loss disability as defined by VA.  The Veteran was diagnosed with sensorineural hearing loss in the left ear.  

At a VA examination in September 2008, a left ear hearing loss disability as defined by VA was shown.  The Veteran reported being a laboratory technician during service and having noise exposure from imbalanced centrifuges.  She reported post-service noise exposure from loud music, planes from an air force base, and her dogs barking.  The examiner opined that the left ear hearing loss was less likely than not related to military service.  The rationale was that the Veteran's hearing thresholds were within normal limits in her March 1970, March 1973, and September 1974 examinations.  

The Veteran was provided a VA examination in July 2015.  A left ear hearing loss disability as defined by VA was again shown.  The examiner opined that  the Veteran's left ear hearing loss was less likely than not related to military service.  The examiner noted that the Veteran had normal hearing bilaterally in March 1973 and normal hearing at 1000 Hertz in the left ear in September 1974.  The examiner reported that shifts in the low frequencies were typically due to middle ear disorder or cerumen and unlikely to indicate a permanent hearing loss due to noise exposure as the high frequencies were most susceptible to damage from noise.  The examiner noted that the Veteran's hearing was normal at separation from military.  The examiner opined that there was no evidence in the record that the Veteran sustained noise injuries based on audiograms.  The examiner reported that once military noise exposure was removed, hearing would not be expected to get worse.  The examiner opined that there was no basis to conclude that that hearing loss was causally related to military service.  The examiner concluded that it was less likely than not that the current hearing loss was related to military service.

Based on a review of the evidence, the Board concludes that service connection for left ear hearing loss is not warranted.  Although the evidence shows that the Veteran has been diagnosed during this appeal with a left ear hearing loss disability as defined by VA, it does not show that such is related to her military service.

The Veteran's STRs are silent for any left ear complaints.  As discussed above, the Veteran's 1973 and 1974 separation examinations revealed normal ears; no left ear complaints were made and no left ear hearing loss was reported.  None of the Veteran's treatment records contain any opinion relating any currently left ear hearing loss as having its onset during the Veteran's military service.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current left ear hearing loss began during service.  See Curry at 68.  

The only medical opinions of record, those of the 2008 and 2015 examiners, show that the Veteran's left ear hearing loss is not related to her military service.  In this case, the Board finds that the 2008 opinion lacks probative value as such did not provide more of a rationale beyond the Veteran having normal hearing at separation from service.  However, the 2015 examiner's opinion includes a thorough rationale explaining that shifts in the low frequencies were typically due to middle ear disorder or cerumen and unlikely to indicate a permanent hearing loss due to noise exposure as the high frequencies were most susceptible to damage from noise.  The examiner also explained that there no evidence in the record that the Veteran sustained noise injuries based on audiograms, as well as that once military noise exposure was removed, hearing would not be expected to get worse.  As the negative nexus opinion was formed after interviewing and examining the Veteran, reviewing the evidence, and is supported by a rationale, the Board accords it great probative value.  It is also uncontradicted.    

In this case, the first evidence of left ear hearing loss is not until 2006.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of left ear hearing loss complaints, symptoms for over three decades between the Veteran's military service and the earliest evidence of a diagnosis of left ear hearing loss is itself evidence which tends to show that left ear hearing loss did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that any diagnosed left ear hearing loss was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as sensorineural hearing loss is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of left ear hearing symptoms since service.  As already discussed above, the 1973 and 1974 separation examinations were silent for any left ear complaints, and the Veteran's specifically denied any pertinent symptomatology in her 1974 report of medical history.  None of her treatment records have indicated a continuity of symptomatology following her military service.  Therefore, the Board concludes that the evidence fails to show a continuity of left ear hearing loss symptomatology.  

The overall evidence of record weighs against a finding of left ear hearing loss being associated with the Veteran's active duty.  Without competent evidence of an association between left ear hearing loss and her active duty, service connection for left ear hearing loss is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of left ear hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between left ear hearing loss and the Veteran's active duty, service connection for left ear hearing loss is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a disorder manifested by fatigue is denied.

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.

Entitlement to service connection for cyclic vomiting syndrome is denied.

Entitlement to service connection for a thyroid disorder is denied.

Entitlement to service connection for fibrous growth of the uterus is denied.

Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.

Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.

Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right knee meniscal sprain, plantar calcaneal heal spur syndrome of the right foot with stress reaction to second and third metatarsals, and/or right hip trochanteric bursitis, is denied.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

Regrettably, another remand is necessary for the remaining issues.  As regards the Veteran's right knee and right hip, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's recent VA examination findings, from August 2015, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Since the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the rating claims, it must also be remanded.
Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment received from the VA North Central Federal Clinic.  If any such records identified by the Veteran are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the current level of severity of her service-connected right knee and right hip disabilities.  Her claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A.  For the Veteran's right knee, the examiner should:

i.  Provide the range of motion of the Veteran's right knee and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

ii.  Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

B.  For the Veteran's right hip, the examiner should:

i.  Provide the range of motion of the Veteran's right hip and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

ii.  Elicit information as to any associated symptomatology, to include impairment of the thigh (limitation of abduction, adduction and rotation); flail joint of the hip; and impairment of the femur.  The examiner should also note the presence of any ankylosis.

C.  Discuss the impact of the Veteran's service-connected right knee and right hip disabilities on her ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


